Exhibit 10.24

 

SEQUENOM INC.

 

EMPLOYMENT AGREEMENT

 

This Agreement is entered into between Sequenom, Inc. a Delaware corporation
(the “Company”) and Clarke Neumann (the “Employee”) on July 19, 2004 (the
“Effective Date”). In consideration of, and as a condition of Employee’s
continued employment by Company, and of the compensation to be paid to Employee
by Company, and in recognition of the fact that Employee will have access to the
Company’s confidential, proprietary, and trade secret information, Company and
Employee agrees to the terms and conditions set forth in this agreement as
follows:

 

1. Employment Status. Employee has the position of General Counsel and will
perform for the Company such duties as may be designated by the Company from
time to time. Employee agrees that Employee’s employment with the Company is on
an at will basis, is for no specified term and may be terminated by the Company
at any time, with or without Cause (as defined in Section 10(c) herein) in
accordance with section 10 of this agreement. Similarly, Employee may terminate
employment with the Company at any time, for any reason upon written notice as
provided in section 10 of this agreement. Employee understands and agrees that
the at will nature of Employee’s employment relationship with Company cannot be
changed or modified, except by a written agreement signed by the Chief Financial
Officer.

 

2. Duties of Employee. Employee shall report to the Chief Financial Officer and
shall have overall responsibility for the management, direction, and operations
of the legal and intellectual property functions of the company. Employee shall
perform such other duties and have such other responsibilities as may be
assigned to Employee from time to time by the Chief Financial Officer of the
Company.

 

3. Loyalty/Covenant not to Compete

 

3.1 Loyalty. As long as Employee is employed by the Company, Employee shall
devote full time and efforts to the Company and shall not, without the Company’s
prior expressed written consent, engage directly or indirectly in any
employment, consulting or business activity other than for the Company. While
employed by the Company, Employee will not engage in other employment without
the Company’s consent, or engage in any activities determined by the Company to
be detrimental to the interests of the Company. Employee will refer to the
Company, all corporate opportunities Employee learns of as a result of service
of an employee of the Company.

 

3.2 Agreement not to Participate in Company’s Competitors. During the Term of
this Agreement, and during any period during which Employee is receiving
compensation or any other consideration from the Company, including severance
pay pursuant to Section 10(d) herein, the Employee agrees not to acquire, assume
or participate in, directly or indirectly, any position, investment or interest
known by Employee to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise or in any company, person or entity that is,
directly or indirectly, in competition with the business of the Company or any
of its affiliates. Ownership by the Employee, as a passive investment, of less
than two percent (2%) of the outstanding shares of capital stock of any
corporation with one or more classes of its capital stock listed on a national
securities exchange or publicly traded on the Nasdaq Stock Market or in the
over-the-counter market shall not constitute a breach of this paragraph.

 

4. Compensation and Benefits.

 

(a) Employee’s compensation as General Counsel shall have the following
components: (i) base salary at the rate of $200,000 per year, less standard
deductions and withholdings, payable in accordance with the Company’s standard
payroll policy.



--------------------------------------------------------------------------------

(b) The Company has previously granted to Employee stock options to purchase up
to 100,000 shares of the common stock of the Company (incentive stock options),
$0.001 par value per share. The exercise price for any future stock options
granted to Employee shall be at least equal to the fair market value, as
determined by the Board of Director, of the common stock of the Company on the
date of grant of such option. The stock options shall be vested as described in
the individual grant option agreement; provided, however, that in the event all,
or substantially all, of the assets of Sequenom, or a majority of the corporate
shares of Sequenom, are acquired by another business or by an individual, then
all remaining unexercised stock options previously granted to Employee shall
become 100% vested as of the effective date of the acquisition.

 

(c) Employee shall be entitled to participate in such employee benefit plans and
to receive such other fringe benefits as are customarily afforded Company
employees. Employee understands that, except when prohibited by applicable law,
the Company’s employee benefit plans and fringe benefits may be amended,
enlarged, diminished or terminated by the Company from time to time, in its sole
discretion.

 

(d) Upon submission of itemized expense statements in the manner specified by
Company, the Company will pay Employee’s reasonable travel and other reasonable
business expenses incurred by Employee in the furtherance of and in connection
with Employee’s employment hereunder.

 

5. Employee’s Performance.

 

(a) Employee shall use best efforts to perform assigned duties diligently,
loyally, conscientiously, and with reasonable skill, and shall comply with all
rules, procedures and standards promulgated from time to time by the Company.
Among such rules, procedures and standards are those governing ethical and other
professional standards for dealing with customers, government agencies, vendors,
competitors, consultants, fellow employees, and the public-at-large; security
provisions designed to protect Company property and the personal security of
Company employees; rules respecting attendance, punctuality, and hours of work;
and, rules and procedures designed to protect the confidentiality of the
Company’s proprietary/trade secret information. The Company agrees to make
reasonable efforts to inform Employee of such rules, standards and procedures as
are in effect from time to time.

 

(b) The employment relationship between the Parties shall be governed by the
policies and practices established by the Company and its Board of Directors.
The Employee will acknowledge in writing that he has read the Company’s Employee
Handbook, which will govern the terms and conditions of his employment with the
Company, along with this Agreement. In the event that the terms of this
Agreement differ from or are in conflict with the Company’s policies or
practices or the Company’s Employee Handbook, this Agreement shall control.

 

(c) Employee hereby represents and warrants (i) that Employee has the full right
to enter into this Agreement and perform the services required of hereunder,
without any restriction whatsoever, (ii) that in the course of performing
services hereunder, Employee will not violate the terms or conditions of any
agreement between Employee and any third party or infringe or wrongfully
appropriate any patents, copyrights, confidential information, trade secrets or
other intellectual property rights of any person or entity anywhere in the
world, (iii) that listed on Exhibit A to this Agreement are the names of all
third parties with whom Employee has entered into employment or employment
confidentiality agreements, and (iv) Employee shall provide a copy of each such
agreement referenced herein to Company. It is the understanding of both the
Company and the Employee that the Employee shall not divulge to the Company
and/or its subsidiaries any confidential information or trade secrets belonging
to others, including the Employee’s former employers, nor shall the Company
and/or its affiliates seek to elicit from the Employee any such information.
Consistent with the foregoing, the Employee shall not provide to the Company
and/or its affiliates, and the Company and/or its affiliates shall not request,
any documents or copies of documents containing such information.

 

 

2



--------------------------------------------------------------------------------

6. Company’s Management Rights. The Company retains its full management
prerogatives and discretion to manage and direct its business affairs, including
the adoption, amendment or modification of research, development, production or
marketing decisions as it sees fit, notwithstanding any individual interest in,
or expectation, Employee may have regarding a particular business program or
product.

 

7. Nondisclosure of Confidential, Proprietary or Trade Secret Information. The
Employee has previously executed a Proprietary Information & Inventions
Agreement (the “Proprietary Information and Inventions Agreement”) as a
condition of employment. The termination of employment shall not release the
Employee from Employee’s obligations under the Employee’s Proprietary
Information & Inventions Agreement or as established by applicable laws or
Company policies.

 

8. No Solicitation of Customers or Employees. Employee acknowledges that the
Company has invested substantial time, effort and expense in compiling its
confidential, proprietary and trade secret information and in assembling its
present staff of personnel. In order to protect the business value of the
Company’s confidential, proprietary and trade secret information, during
Employee’s employment with the Company and for one year immediately following
the termination of that employment with the Company:

 

(a) Employee agrees that information regarding all customers and all prospective
customers of the Company, of which Employee learns during Employee’s employment
with the Company, is Proprietary Information of the Company as defined in the
Proprietary Information & Inventions Agreement.

 

(b) Employee agrees not to, either directly or indirectly, solicit business, as
to products or services competitive with those of the Company, from any of the
Company’s customers or prospective customers with whom Employee had contact
during employment with the Company.

 

(c) Employee agrees not to, directly or indirectly, induce or solicit any of the
Company’s employees to leave their employment with the Company.

 

9. Return of Property. Upon the termination of Employee’s employment with the
Company, or at any other time upon request of the Company, Employee shall
promptly return any and all customer or prospective customer lists, other
customer or prospective customer information or related materials, formulas,
computer data and programs, specifications, drawings, blueprints, data storage
devices, reproductions, sketches, notes, memoranda, reports, records, proposals,
business plans, or copies of them, other documents, materials, tools, equipment,
and all other property belonging to the Company or its customers which Employee
then possesses. Employee further agrees, that upon termination of employment,
Employee shall not take any documents or data of any description containing or
pertaining to the Company’s Proprietary Information or Inventions, as those
terms are defined in the Proprietary Information & Inventions Agreement. Upon
leaving the Company’s employment, Employee agrees to sign a Termination
Certificate confirming that Employee has complied with the requirements of this
Section of the Agreement and that Employee is aware that certain restrictions
imposed by this Agreement continue after termination of Employee’s employment.
Employee further understands, however, that Employee’s continuing obligations
under the Proprietary Information & Inventions Agreement will continue even if
Employee does not sign a Termination Certificate.

 

10. Termination. Employee’s employment hereunder shall terminate upon the
occurrence of any of the following events:

 

(a) The death or legal incapacity of Employee.

 

(b) Written notice of termination from the Company to Employee as a result of
Employee’s incapacity or inability to further perform services as contemplated
herein for a period aggregating 90 days or more within any six-month period,
because Employee’s physical or mental health has become so impaired as to make
it impossible or impractical for Employee to perform the duties and
responsibilities contemplated hereunder.

 

 

3



--------------------------------------------------------------------------------

(c) Written termination notice from the Company to Employee of Employee’s
employment termination by the Company for Cause (as hereafter defined). The
Company shall have “Cause” for termination of Employee’s employment if any of
the following occur:

 

  i. Employee is convicted of, or pleaded guilty or nolo contendere to, any
felony, or any lesser crime or offense having as its predicate element fraud or
dishonesty;

 

  ii. Employee misappropriates, steals or converts any of the property of the
Company;

 

  iii. Employee knowingly and willfully perpetrates any act or omission which
submits the Company to criminal liability, or knowingly and willfully causes the
Company to commit a material violation of local, state or federal laws, rules or
regulations;

 

  iv. Employee breaches any provision of this Agreement or the Proprietary
Information & Inventions Agreement;

 

  v. Employee breaches any provision of any other agreement between Employee and
the Company and such breach has a material adverse effect on the Company or any
of its direct or indirect subsidiaries;

 

  vi. Employee fails or refuses to perform assigned duties and such failure or
refusal continues for a period of 10 days following written notice from the
Company; or

 

  vii. Employee’s violation of any material Company policy, including, but not
limited to, the Insider Trading Policy.

 

(d) Written notice from the Company to Employee that Employee’s employment is
being terminated without Cause; or

 

(e) Employee’s written notice of resignation to the Company. Employee agrees to
provide Company with four weeks notice of Employees’ intent to resign and
Employee’s resignation shall not become effective until the end of that four
week notice period unless Employee and Company mutually agree otherwise.

 

11. Payment After Termination. Following termination of Employee’s employment,
all payments and benefits provided to Employee under this Agreement shall cease
as of the date of such termination, except that in the event Employee’s
employment is terminated by the Company pursuant to Section 10(d), then for the
“Severance Pay Period” (as hereafter defined) upon the Employee’s delivery to
the Company of a Release and Waiver of claims in the form attached hereto as
Exhibit B: (i) the Company shall pay Employee severance pay at an annual rate
equal to Employee’s most recent base salary, less standard deductions and
withholdings, such payments to be made at the same time as Employee’s salary
otherwise would have been payable, and (ii) if the Employee elects continued
coverage under COBRA, the Company will reimburse Employee for the same portion
of Employee’s health insurance premiums for Employee and Employee’s family, to
the same extent the Company paid those premiums during Employee’s employment.
The term “Severance Pay Period” shall mean the period commencing on the
effective date of the termination of Employee’s employment under Section 10 and
ending on the earlier to occur of: i) Employee’s commencement of employment for
another employer, or ii) six months subsequent to the date of Employee’s
termination. During the “Severance Pay Period,” Employee will be available to
consult with the Company without the payment of additional compensation by the
Company as provided in Section 12 herein, and Employee will promptly notify the
Company if Employee commences employment with another employer.

 

4



--------------------------------------------------------------------------------

12. CONSULTING. In exchange for the promises and covenants set forth herein,
Employee and the Company agree that during the Severance Pay Period, Employee
shall serve as an independent contractor consultant, subject to the terms
herein.

 

  (a) Consulting Services. During the Severance Pay Period, Employee shall be
available for up to ten (10) hours per month to consult with the Company in the
areas of Employee’s expertise, as requested by the Company’s CEO or CFO.
Employee’s consulting services shall be performed via telephone, computer
communications, or facsimile unless Employee is specifically requested, with
reasonable advance notice, to come to Company premises; and Employee will not
have an office on Company premises during the Consulting Period.

 

  (b) No Agency or Employment Relationship. During the Severance Pay Period,
Employee will not be considered an agent or an employee of the Company; Employee
will not have authority to make any representation, contract, or commitment on
behalf of the Company and Employee agrees not to do so; and Employee will not be
entitled to any of the benefits which the Company may make available to its
employees, such as group insurance, profit sharing, or retirement benefits.

 

  (c) Other Work Activities. During the Severance Pay Period, Employee may
engage in employment, consulting or other work relationships in addition to
Employee’s work for the Company, provided that Employee complies with
Section 3.2 herein. The Company agrees to make reasonable arrangements to enable
Employee to perform Employee’s consulting services for the Company at such times
and in such a manner so that it does not unreasonably interfere with other work
activities in which Employee may engage.

 

  (d) Consulting Information. Employee agrees not to use or disclose any
confidential or proprietary information of the Company which Employee obtains or
develops in the course of performing Employee’s consulting services for the
Company, without prior written authorization from a duly authorized
representative of the Company.

 

13. Termination of Company’s Obligation. Notwithstanding any provisions in this
Agreement to the contrary, including any provisions contained in Section 11 or
Section 12, the Company’s obligations, and the Employee’s rights, pursuant to
Section 11 and Section 12 shall cease and be rendered a nullity immediately
should the Employee violate the provisions of Sections 3.2, 7, 8 and/or 9 herein
and/or the Proprietary Information and Inventions Agreement.

 

14. Arbitration. The Company and Employee agree that any controversy or claim
arising out of or relating to this Agreement or the Company’s employment of
Employee (including, but not limited to claims arising under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the California Fair Employment and Housing Act,
the California Labor Code, the California Constitution or any other federal,
state or local statutes or common law) or any dispute arising out of the
interpretation or application of this Agreement, which the Company and Employee
are unable to resolve, shall be finally resolved and settled exclusively by
arbitration in San Diego, California by a single arbitrator who is mutually
selected by the Company and Employee. If the Company and Employee cannot agree
upon an arbitrator, then each party shall choose its own independent
representative and those independent representatives shall in turn choose the
single arbitrator within thirty days of the date of the selection of the first
independent representative.

 

15. Miscellaneous.

 

(a) Entire Agreement. This Agreement, including Exhibits A and B hereto,
represents the Company’s and Employee’s entire understanding with respect to the
subject matter contained in this Agreement and supersedes all previous
understandings, written or oral (with the exception of the Proprietary
Information and Inventions Agreement) between the Company and Employee
concerning the subject matters of this Agreement. This Agreement may be amended
or modified only with the signed written consent of both the Company and
Employee. No oral waiver, amendment or modification shall be effective under any
circumstances whatsoever.

 

5



--------------------------------------------------------------------------------

(b) Survival of Certain Sections. Sections 3.2, 7, 8, 9, 11, 12, 13, 14, 15 of
this Agreement and the Proprietary Information & Inventions Agreement shall
remain in effect after the termination of Employee’s employment by the Company,
regardless of the reason the employment relationship ends.

 

(c) Assignment and Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Executive and the Executive’s heirs, executors,
personal representatives, assigns, administrators and legal representatives.
Because of the unique and personal nature of the Executive’s duties under this
Agreement, neither this Agreement nor any rights or obligations under this
Agreement shall be assignable by the Executive. This Agreement shall be binding
upon and inure to the benefit of the Company and its successors, assigns and
legal representatives.

 

(d) Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

(e) Injunctive Relief. Employee recognizes that money damages alone would not
adequately compensate the Company in event of any breach by Employee of Sections
3, 7, 8 and/or the Proprietary Information & Inventions Agreement. Therefore,
Employee agrees that, in addition to all other remedies available to the Company
at law, in equity, or otherwise, the Company shall be entitled to injunctive
relief to restrain any breach of said Sections and to enforce the provisions
hereof, without showing or proving any actual damage to the Company or posting
any bond.

 

(f) Non-Waiver. No failure by the Company to insist upon strict compliance with
any of the terms, covenants, or conditions hereof, and no delay or omission by
the Company in exercising any right under this Agreement, will operate as a
waiver of such terms, covenants, conditions or rights. A waiver or consent given
by the Company on any one occasion is effective only in that instance and will
not be construed as a bar to or waiver of any right on any other occasion.

 

(g) Governing Law/Venue. This Agreement shall be governed in all respects by the
laws of the United States of America and by the laws of the State of California.
The parties agree that the venue for any dispute under this Agreement will be
San Diego California, whether in a court of law or before an arbitrator, as
provided herein. The Company and Employee severally recognize and consent to the
jurisdiction over each of them by the courts of the state of California.

 

(h) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(1) by personal delivery when delivered personally; (2) by overnight courier
upon written verification of receipt; (3) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (4) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notices to the Employee shall be sent to the last known address in the Company’s
records or such other address as the Employee may specify in writing. Notices to
the Company shall be sent to the Company’s Chief Executive Officer to such other
Company representative as the Company may specify in writing.

 

(i) Advertising waiver. The Employee agrees to permit the Company and/or its
affiliates, and persons or other organizations authorized by the Company and/or
its affiliates, to use, publish and distribute advertising or sales promotional
literature concerning the products and/or services of the Company and/or its
affiliates, or the machinery and equipment used in the provision thereof, in
which the Employee’s name and/or pictures of the Employee taken in the course of
the Employee’s provision of services to the Company and/or its affiliates,
appear. The Employee hereby waives and releases any claim or right the Employee
may otherwise have arising out of such use, publication or distribution.

 

6



--------------------------------------------------------------------------------

BY PLACING MY SIGNATURE HEREUNDER, I ACKNOWLEDGE THAT I HAVE READ ALL THE
PROVISIONS OF THIS AGREEMENT AND THAT I AGREE TO ALL OF ITS TERMS.

 

   

EMPLOYEE:

Date: July 27, 2004

 

Clarke Neumann

   

/s/    CLARKE NEUMANN

--------------------------------------------------------------------------------

Employee’s Signature

   

Address:                                     
                                                             

                                                                               
                                    

   

Accepted:

 

Date:July 27, 2004

  SEQUENOM, INC.     

By:

 

/s/    STEVE ZANIBONI

   

Title: Chief Financial Officer

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

PRIOR EMPLOYMENT OR CONFIDENTIALITY AGREEMENTS

 

LIST OF THE NAMES OF ALL THIRD PARTIES WITH WHOM EMPLOYEE HAS ENTERED INTO
EMPLOYMENT OR EMPLOYMENT CONFIDENTIALITY AGREEMENTS, EMPLOYEE PRIOR TO BEGINNING
EMPLOYMENT WITH COMPANY.

 

  A. The following lists all are the names of all third parties with whom
Employee has entered into employment or employment confidentiality agreements.

 

None

 

             Additional sheets attached

 

DATED: July 27, 2004    

 

EMPLOYEE: /s/    CLARKE NEUMANN        



--------------------------------------------------------------------------------

EXHIBIT B

 

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in Section 11 of
the Employment Agreement dated July 19, 2004, to which this form is attached, I,
Clarke Neumann, hereby furnish SEQUENOM (the “Company”), with the following
release and waiver (“Release and Waiver”).

 

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns, affiliates, parent,
subsidiaries, and Benefit Plans, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising at any time prior to and including my employment
Termination Date with respect to any claims relating to my employment and the
termination of my employment, including but not limited to, claims pursuant to
any federal, state or local law relating to employment, including, but not
limited to, discrimination claims, claims under the California Fair Employment
and Housing Act, and the Federal Age Discrimination in Employment Act of 1967,
as amended (“ADEA”), or claims for wrongful termination, breach of the covenant
of good faith, contract claims, tort claims, and wage or benefit claims,
including but not limited to, claims for salary, bonuses, commissions, stock,
stock options, vacation pay, fringe benefits, severance pay or any form of
compensation.

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the Release and Waiver granted
herein does not relate to claims which may arise after this Release and Waiver
is executed; (b) I have the right to consult with an attorney prior to executing
this Release and Waiver (although I may choose voluntarily not to do so); and if
I am over 40 years of age upon execution of this Release and Waiver: (c) I have
twenty-one (21) days from the date of termination of my employment with the
Company in which to consider this Release and Waiver (although I may choose
voluntarily to execute this Release and Waiver earlier); (d) I have seven
(7) days following the execution of this Release and Waiver to revoke my consent
to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the seven (7) day revocation period has expired.

 

Date: 

 

By:

             Clarke Neumann

 

 